     Case 2:20-cv-05202-JFW-PVC Document 40 Filed 08/04/20 Page 1 of 2 Page ID #:456



                               UNITED STATES DISTRICT COURT                                         JS-6
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES -- GENERAL

Case No.     CV 20-5202-JFW(PVCx)                                             Date: August 4, 2020

Title:       John Doe -v- Tyler Clementi Foundation, et al.

PRESENT:
             HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

             Shannon Reilly                                 None Present
             Courtroom Deputy                               Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                   ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                None

PROCEEDINGS (IN CHAMBERS):               ORDER GRANTING DEFENDANT JOHN ROE’S
                                         MOTION TO REMAND PURSUANT TO 28 U.S.C. § 1447
                                         [filed 7/13/2020; Docket No. 31]

        On July 13, 2020, Defendant John Roe filed a Motion to Remand Pursuant to 28 U.S.C. §
1447. On July 20, 2020, Defendant The Tyler Clementi Foundation, Inc. (“TTCF”) filed its
Opposition. Plaintiff John Doe did not file an Opposition. On July 27, 2020, Defendant John Roe
filed a Reply. Pursuant to Rule 78 of the Federal Rules of Civil Procedure and Local Rule 7-15, the
Court finds that this matter is appropriate for decision without oral argument. The hearing
calendared for August 10, 2020 is hereby vacated and the matter taken off calendar. After
considering the moving, opposing, and reply papers, and the arguments therein, the Court rules as
follows:

I.       FACTUAL AND PROCEDURAL BACKGROUND

       On December 3, 2019, Plaintiff John Doe filed a Complaint against Defendants TTCF and
John Roe in Los Angeles County Superior Court, alleging the following claims for battery, assault,
sexual battery, false imprisonment, intentional infliction of emotional distress, and negligence. On
June 11, 2020, prior to the service of the Summons and Complaint on John Roe, TTCF removed
the action to this Court on the grounds of diversity jurisdiction. John Roe neither consented nor
joined in the Notice of Removal. See Declaration of Allison S. Hart [Docket No. 31-1] at ¶ 3. John
Roe was served with the Summons and Complaint on July 8, 2020. Defendant John Roe now
moves to remand this action on the grounds that he did not consent to removal.




                                            Page 1 of 2                        Initials of Deputy Clerk sr
       Case 2:20-cv-05202-JFW-PVC Document 40 Filed 08/04/20 Page 2 of 2 Page ID #:457



II.      LEGAL STANDARD

        A motion to remand is the proper procedure for challenging removal. See N. Cal. Dist.
Council of Laborers v. Pittsburg-Des Moines Steel Co., 69 F.3d 1034, 1038 (9th Cir.1995). The
removal statute is strictly construed, and any doubt about the right of removal is resolved in favor of
remand. See Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir.1992); see also Prize Frize, Inc. v.
Matrix, Inc., 167 F.3d 1261, 1265 (9th Cir.1999). Consequently, if a plaintiff challenges the
defendant’s removal of a case, the defendant bears the burden of establishing the propriety of the
removal. See Gaus, 980 F.2d at 566; see also Duncan v. Stuetzle, 76 F.3d 1480, 1485 (9th
Cir.1996) (citations and quotations omitted) (“Because of the Congressional purpose to restrict the
jurisdiction of the federal courts on removal, the statute is strictly construed, and federal jurisdiction
must be rejected if there is any doubt as to the right of removal in the first instance”).

III.     DISCUSSION

       Under the rule of unanimity, “[a]ll defendants who have been ‘properly . . . served in the
action’ must join a petition for removal.” Destfino v. Reiswig, 630 F.3d 952, 956 (9th Cir. 2011)
(quoting Emrich v. Touche Ross & Co., 846 F.2d 1190, 1193 n.1 (9th Cir. 1981)). See also 28
U.S.C. § 1446(b)(2)(A). “Failure to obtain consent of all served defendants prior to the expiration
of the 30-day removal period renders the case subject to remand.” Tutor-Saliba Corp. v. Everest
National Ins. Co., 2015 WL 13427744, at *1 (C.D. Cal. Apr. 13, 2015) (citing Prize Frize, Inc. v.
Matrix (U.S.) Inc., 167 F.3d 1261, 1266 (9th Cir. 1999)).

       “[I]t is clear from 28 U.S.C. § 1448 that a later served defendant may exercise its right to
choose the state court forum. ‘This rule ... promotes unanimity among the defendants without
placing undue hardships on subsequently served defendants.’” Prickett v. Bonnier Corp., 2015 WL
1812798, at *2 (N.D. Cal. Apr. 20, 2015) (quoting Getty Oil Corp. v. Ins. Co. of N. Am., 841 F.2d
1254, 1263 (5th Cir.1988)). Accordingly, “[p]ursuant to § 1448, a nonserved defendant . . . may
force a remand to state court if [that defendant] choose[s] the state forum over the federal forum by
making a timely motion to remand after such defendant has been served with the complaint.” Atl.
Nat. Tr., LLC v. Mt. Hawley Ins. Co., 2009 WL 2365541, at *1 (D. Or. July 31, 2009).


      In this case, Defendant John Roe has timely filed a motion to remand after having been
served with the Complaint. See 28 U.S.C. § 1447(c); Prickett, 2015 WL 1812798, at *2.
Accordingly, based on the lack of unanimity of the defendants, the Court concludes that remand is
appropriate.

IV.      CONCLUSION

      For the foregoing reasons, Defendant John Roe’s Motion to Remand Pursuant to 28 U.S.C.
§ 1447 is GRANTED and this action is REMANDED to Los Angeles County Superior Court.

         IT IS SO ORDERED.




                                              Page 2 of 2                           Initials of Deputy Clerk sr
